Case 3:19-cv-00178 Document 1-2 Filed on 05/28/19 in TXSD Page 1 of 3




              EXHIBIT 2
              Case 3:19-cv-00178 Document 1-2 Filed on 05/28/19 in TXSD Page 2 of 3



          The District Courts of Galveston County, Texas Status Conference Notice

                                     Please calendar this event
          All Status Conferences will be set for Thursdays (subject to exceptions for county holidays)

         Court Name               Status Conference Time                       Court Phone Number
  th
10 District Court                      @ 9:00 A.M.             409‐766‐2230          Fax       409‐770‐5266
56th District Court                    @ 9:30 A.M.             409‐766‐2226          Fax       409‐770‐5264
122nd District Court                   @ 9:30 A.M.             409‐766‐2275          Fax       409‐770‐6265
212th District Court                   @ 9:00 A.M.             409‐ 766‐2266         Fax       409‐765‐2610
405th District Court                   @ 10:00 A.M.            409‐765‐2688          Fax       409‐765‐2689


                           Date: 01/10/2019 set in the 405th District Court

Case Number: 18‐CV‐1455
Case Style: Jared McNeel,Individually and as Natural Representatives of the Estate of Skylar Mae Mcneel Et
Al

vs. Kiddie Academy International, Inc., Et Al

Helpful Information: Please visit our website at
http://www.galvestoncountytx.gov/dc/Pages/default.aspx

FAQ

Forms

Fee Schedules

Remote Access to on‐line case record searches

Contact and Mailing information

Passport Services

E Filing Information

Helpful Links to Legal Resources and sites

Notice: If this case is filed as an expedited action pursuant to Rule 169 of the Texas Rules of Civil Procedure,
please contact the Court to inform them of the same as soon as possible.




                             JOHN D. KINARD, District Clerk, Galveston County, Texas
        District Clerk Personnel proudly serving our customers, community, and supporting the Judiciary
      Case 3:19-cv-00178 Document 1-2 Filed on 05/28/19 in TXSD Page 3 of 3




                     JOHN D. KINARD, District Clerk, Galveston County, Texas
District Clerk Personnel proudly serving our customers, community, and supporting the Judiciary
